ORDER
PER CURIAM.
Dale W. Kasper (Kasper) appeals from the trial court’s judgment granting Mark Schuette’s (Schuette) motion for summary judgment on Kasper’s claims regarding Schuette’s discharge of Kasper from his position as a police officer with the City of Moscow Mills. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. Upon de novo review, we find no genuine issue of material fact or error of law. An extended opinion would have no precedential value. We affirm the judgment pursuant to Rule 84.16(b).
*808The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to 84.16(b).